DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 05/21/2020 for application number 16/766,033. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 1-18 are presented for examination.

Priority
This application has claimed the benefit of PCT Application Number PCT/EP2018/086518 filed on 12/21/2018, which claims benefit to United Kingdom Application Number GB1721558.3 filed 12/21/2017. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2020 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Reference Cited but not Used
Deo et al. (US 2011/0123688 A1) – describes an automated beverage dispenser that allows a user to select different ingredients and their qualities (i.e. amount, concentration, etc.) in creating customized beverages for dispensing.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites, in part, display and/or a mouse… [emphasis added]. Examiner is interpreting this phrase to be and “or” statement. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim 1 and other claims recite, in part, “via the user input means…”. After looking to the specification for support, examiner found support on Page 7, line 16-26. For the limitations using the phrase listed above, the claims will be limited to the listed items in the cited portion. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarber et al. (US 2019/0172297 A1) in view of Samain (US 2012/0018528 A1).

Regarding claim 1, Schwarber teaches a computer terminal arranged to allow a user to produce a flavour composition, the terminal comprising a processor [Fig. 1, (106), Para. 33, processor], a database connection to a database storing ingredients [Fig. 1, (116), Para. 34, database], an output connection to an output device configured to produce a sample of the composition [Fig. 1, (102), Para. 33, dispenser], a display [Fig. 1, (104), Para. 33, display] and Fig. 1, (112), Para. 34, input/output unit]; wherein: the processor is configured to: 
accept selection via the user input means of ingredients from the database [Figs. 10, 25, (2504), Para. 73, select first ingredient]; 
add pictograms representing the selected ingredients to a design space on the display [Fig. 10, Para. 53, add representation of selected ingredient], wherein the size of the pictogram for each selected ingredient represents that selected ingredient's olfactive contribution to the composition [Figs. 6, 10, Paras. 47, 53, each ingredient having a portion of a pie chart]; 
convert for each selected ingredient, its olfactive contribution to a corresponding quantity of the ingredient [Fig. 25, (2508), Para. 73, create beverage based on ingredient selection]; and 
when the user requests a sample of the composition via the input means, to instruct the output device to dispense the corresponding quantity of the selected ingredients [Fig. 25, (2510), Para. 73, dispense beverage].  

But, Schwarber does not explicitly teach a computer terminal arranged to allow a user to produce a fragrance composition through an olfactive design space.
However, Samain teaches a computer terminal arranged to allow a user to produce a fragrance composition through an olfactive design space [Paras. 43-51 and 188-195, a user using a computing device to create different combination of scents for dispensing].


A person having ordinary skill in the art would have been motivated to modify and include the olfactive system to allow the user to generate a plurality of custom items for dispensing, creating an efficient and user friendly device.

Regarding claim 2, Schwarber as modified by Samain teaches all of the limitations of claim 1 as described above. Schwarber further teaches the processor is configured to accept adjustment of a pictogram size by the user input means to change the olfactive contribution of a selected ingredient in the olfactive design space [Fig. 6, Para. 47, the user can modify the percentage for each selected ingredient].  

Regarding claim 3, Schwarber as modified by Samain teaches all of the limitations of claim 1 as described above. Schwarber further teaches the display includes a selection menu displaying ingredients available for selection in the database, preferably wherein the selection menu is provided in a different display location from the olfactive design space, and the processor is configured to show the selection menu and the olfactive design space simultaneously [Fig. 8, Para. 51, the display presents the menu of selectable items for the beverage along with the already selected ingredients for the beverage simultaneously].  

Regarding claim 4, Schwarber as modified by Samain teaches all of the limitations of claim 1 as described above. Schwarber further teaches the user input means includes a Fig. 2, (202), Para. 37, the input unit can be a touch screen].  

Regarding claim 5, Schwarber as modified by Samain teaches all of the limitations of claim 3 as described above. Schwarber further teaches the selection menu and the olfactive design space are displayed on a touchscreen [Fig. 8, Para. 51, the display presents the menu of selectable items for the beverage along with the already selected ingredients for the beverage simultaneously].  

Regarding claim 6, Schwarber as modified by Samain teaches all of the limitations of claim 5 as described above. Schwarber further teaches the user input moves an ingredient from the selection menu into the olfactive design space by interaction with the touchscreen [Figs. 10, 25, Paras. 53, 73, user selects an ingredient from the menu to be placed in the custom beverage].  

Regarding claim 7, Schwarber as modified by Samain teaches all of the limitations of claim 1 as described above. Schwarber further teaches the processor is configured to allow user input freely adjusting the positioning of the selected ingredients within the olfactive design space [Fig. 6, Para. 47, the user can modify the percentage for each selected ingredient].  

Regarding claim 8, Schwarber as modified by Samain teaches all of the limitations of claim 1 as described above. Schwarber further teaches the user input means accepts remote and Figs. 6, 10, 22, Paras. 47, 53, 65-67, user can input locally (i.e. dispenser touch screen) or remote (i.e. through a mobile app)].  

Regarding claim 9, Schwarber as modified by Samain teaches all of the limitations of claim 1 as described above. Schwarber further teaches a first pictogram for a first selected ingredient is added at a default size and optionally, further pictograms for further ingredients are also added at the default size [Figs. 10-11, Paras. 53-54, each selected item has a predetermined size based on the other ingredients selected (i.e. 1 item 100%, 2 items each 50%)].  

Regarding claim 10, Schwarber as modified by Samain teaches all of the limitations of claim 1 as described above. Schwarber further teaches each of the selected ingredients contribute a fraction of the overall olfactive contribution of the fragrance or flavour composition, depending on the size assigned to the respective US Serial No,. - TBD - (35 USC 371 of PCT/EP2018/086518)pictogram [Fig. 6, Para. 47, each selected ingredient has a portion of a full pie chart depending on the input by the user]. Page 5

Regarding claim 13, Schwarber as modified by Samain teaches all of the limitations of claim 1 as described above. Schwarber further teaches the processor is further configured to accept linking user input linking at least two of the selected ingredients into a group [Fig. 8, (806, 808), Para. 51, user can create/save a custom beverage combination (i.e. group ingredients)].  

Regarding claim 14, Schwarber as modified by Samain teaches all of the limitations of claim 1 as described above. Schwarber further teaches the processor is configured to accept user input to switch to a graphical display mode in which a graphical representation is used for each selected ingredient, and the processor instructs display of one block of the corresponding graphical representation on the display for each of the selected ingredients [Fig. 6, Para. 47, the user can modify the percentage for each selected ingredient].  

Regarding claim 15, Schwarber teaches a method in a processor allowing a user to produce a fragrance or flavour composition; 
the processor accepting selection via a user input means of ingredients from a database storing ingredients [Figs. 10, 25, (2504), Para. 73, select first ingredient]; 
adding pictograms representing the selected ingredients to an olfactive design space on a display [Fig. 10, Para. 53, add representation of selected ingredient], wherein the size of the pictogram for each selected ingredient represents that selected ingredient's olfactive contribution to the composition [Figs. 6, 10, Paras. 47, 53, each ingredient having a portion of a pie chart]; 
converting for each selected ingredient, its olfactive contribution to a corresponding quantity of the ingredient [Fig. 25, (2508), Para. 73, create beverage based on ingredient selection]; and, 
when the user requests a sample of the composition; instructing an output device to dispense the corresponding quantity of the selected ingredients [Fig. 25, (2510), Para. 73, dispense beverage].  


However, Samain teaches a method to allow a user to produce a fragrance composition through an olfactive design space [Paras. 43-51 and 188-195, a user using a computing device to create different combination of scents for dispensing].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the custom beverage dispenser of Schwarber and incorporate the olfactive system of Samain to allow the system to generate smells or perfumes along with drinks.
A person having ordinary skill in the art would have been motivated to modify and include the olfactive system to allow the user to generate a plurality of custom items for dispensing, creating an efficient and user friendly device.

Regarding claim 16, Schwarber teaches a method for producing a fragrance or flavour composition using a processor, comprising the steps of: 
selecting ingredients from a database storing ingredients via a user input means [Figs. 10, 25, (2504), Para. 73, select first ingredient]; 
adding pictograms representing the selected ingredients to an olfactive design space on a display [Fig. 10, Para. 53, add representation of selected ingredient], wherein the size of the pictogram for each selected ingredient represents that selected ingredient's olfactive contribution to the composition [Figs. 6, 10, Paras. 47, 53, each ingredient having a portion of a pie chart]; 
Fig. 25, (2508), Para. 73, create beverage based on ingredient selection]; and 
dispensing the corresponding quantity of the selected ingredients from an output device [Fig. 25, (2510), Para. 73, dispense beverage].  

But, Schwarber does not explicitly teach a method to allow a user to produce a fragrance composition through an olfactive design space.
However, Samain teaches a method to allow a user to produce a fragrance composition through an olfactive design space [Paras. 43-51 and 188-195, a user using a computing device to create different combination of scents for dispensing].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the custom beverage dispenser of Schwarber and incorporate the olfactive system of Samain to allow the system to generate smells or perfumes along with drinks.
A person having ordinary skill in the art would have been motivated to modify and include the olfactive system to allow the user to generate a plurality of custom items for dispensing, creating an efficient and user friendly device.

Regarding claim 17, Schwarber as modified by Samain teaches all of the limitations of claim 10 as described above. Schwarber further teaches wherein the processor is configured to display pictograms such that the sum of the olfactive contributions of all the selected ingredients adds up to 100%.  

Claims 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarber et al. (US 2019/0172297 A1) in view of Samain (US 2012/0018528 A1) and further in view of Ceccaroli (US 2018/0130279 A1).

Regarding claim 11, Schwarber as modified by Samain teaches all of the limitations of claim 1 as described above. But, neither Schwarber nor Samain explicitly teach the processor is configured to accept user input to switch to an alternative view of the olfactive design space, in which each pictogram size represents another property, such as the quantity, concentration, or cost of the respective ingredient, or in which individual pictograms reduce or decrease in size in proportion to the relative olfactive contribution of ingredients to the overall impression of the composition over time.  
However, Ceccaroli teaches the processor is configured to accept user input to switch to an alternative view of the olfactive design space, in which each pictogram size represents another property, such as the quantity, concentration, or cost of the respective ingredient, or in which individual pictograms reduce or decrease in size in proportion to the relative olfactive contribution of ingredients to the overall impression of the composition over time [Fig. 4, Para. 37, allowing a user to switch to “strength” mode to alter the strength or concentration of each selected ingredient].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the custom beverage dispenser of Schwarber and incorporate the 
A person having ordinary skill in the art would have been motivated to modify and include the custom concentration modification of ingredients to allow the user to modify each ingredient not only in amount but in concentration, creating an efficient and user friendly device.

Regarding claim 12, Schwarber as modified by Samain teaches all of the limitations of claim 1 as described above. Schwarber further teaches the processor is configured to retrieve from the database and display to the user additional ingredient information including one or more of: information relating to ingredients conforming to a target application for the composition [Fig. 6, Para. 47, displaying information about each selected ingredient and their respective amounts]; an alternate ingredient recommended to be used in place of an ingredient [Para. 44, the system making suggestions based on current selections]; and an associate ingredient recommended to be used in combination with an ingredient [Para. 44, the system making suggestions based on current selections].  

But, neither Schwarber nor Samain explicitly teach the processor is configured to retrieve from the database and display to the user additional ingredient information including one or more of: information relating to a maximum amount or concentration of an ingredient allowable, preferably in dependence upon a target geographical use.
However, Ceccaroli teaches the processor is configured to retrieve from the database and display to the user additional ingredient information including one or more of: information relating to a maximum amount or concentration of an ingredient allowable, preferably in Fig. 8, Paras. 71-73, system can provide an alarm for when the ingredient and amounts selected do not fit within the select cup size (i.e. target use)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the custom beverage dispenser of Schwarber and incorporate the custom modification of ingredients of Ceccaroli to allow the system to modify each ingredient further.
A person having ordinary skill in the art would have been motivated to modify and include the custom modification of ingredients to allow the user to modify each ingredient not only in amount but in relative size compared to the selected volume, creating an efficient and user friendly device.

Regarding claim 18, Schwarber as modified by Samain teaches all of the limitations of claim 13 as described above. But, neither Schwarber nor Samain explicitly teaches wherein when the size of one of the pictograms of the linked ingredients is adjusted by the user, the processor is further configured to automatically adjust the size(s) of all the other pictograms of the linked ingredients so that they remain in the same proportions.
However, Ceccaroli teaches wherein when the size of one of the pictograms of the linked ingredients is adjusted by the user, the processor is further configured to automatically adjust the size(s) of all the other pictograms of the linked ingredients so that they remain in the same proportions [Para. 73, when a user selects a different size cup, all of the ingredients selected change corresponding to the cup size].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the custom beverage dispenser of Schwarber and incorporate the custom modification of ingredients of Ceccaroli to allow the system to modify each ingredient further.
A person having ordinary skill in the art would have been motivated to modify and include the custom modification of ingredients to allow the user to modify each ingredient not only in amount but in relative size compared to the selected volume, creating an efficient and user friendly device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179